
	
		I
		111th CONGRESS
		1st Session
		H. R. 1975
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2009
			Mr. Thompson of
			 Mississippi introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 100 West Percy Street in Indianola, Mississippi, as the
		  Minnie Cox Post Office Building.
	
	
		1.Minnie Cox Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 100 West Percy Street in Indianola, Mississippi, shall be
			 known and designated as the Minnie Cox Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Minnie Cox
			 Post Office Building.
			
